Exhibit 10.2

JOINDER AND SECOND AMENDMENT TO CREDIT AGREEMENT

THIS JOINDER AND SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of August 30,
2013 (this “Amendment”) is by and among JPMORGAN CHASE BANK, N.A., a national
banking association (the “Bank”), ORION ASSET MANAGEMENT, LLC, a Wisconsin
limited liability company (the “Borrower”), ORION ENERGY SYSTEMS, INC., a
Wisconsin corporation (“OES”), CLEAN ENERGY SOLUTIONS, LLC, a Wisconsin limited
liability company (“CES”), and GREAT LAKES ENERGY TECHNOLOGIES, LLC, a Wisconsin
limited liability company (“GLET”), HARRIS MANUFACTURING, INC., a Florida
corporation (“HMI”), and HARRIS LED, LLC, a Florida limited liability company
(“HLED” and together with the Borrower, OES, CES, GLET and HMI each
individually, a “Loan Party” and collectively, the “Loan Parties”), and amends
and supplements that certain Credit Agreement dated as of September 30, 2011, as
amended to date (as so amended, the “Credit Agreement”), by and among the Bank
and the Loan Parties (other than HMI and HLED).

RECITAL

The parties desire to amend and supplement the Credit Agreement as provided
below.

AGREEMENTS

In consideration of the recital, the promises and agreements set forth in the
Credit Agreement, as amended hereby, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1. Definitions and References. Capitalized terms not otherwise defined herein
have the meanings assigned in the Credit Agreement. All references to the Credit
Agreement contained in the Collateral Documents and the other Loan Documents
shall, upon fulfillment of the conditions specified in section 4 below, mean the
Credit Agreement as amended by this Amendment.

2. Joinder of HMI and HLED. The Loan Parties and the Bank, hereby agree as
follows:

(a) HMI and HLED each hereby acknowledge, agree and confirm that, by its
execution of this Amendment, with the effect as of the date upon which it became
a Subsidiary of the Borrower, it will be deemed to be a Loan Party under the
Credit Agreement and a “Loan Guarantor” for all purposes of the Credit Agreement
and shall have all of the obligations of a Loan Party and a Loan Guarantor
thereunder as if it had executed the Credit Agreement. HMI and HLED each hereby
ratify, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement, including without
limitation (a) all of the representations and warranties of the Loan Parties set
forth in section 3 of the Credit Agreement (such representations and warranties
deemed to have been made as of the date hereof), (b) all of the covenants set
forth in sections 5 and 6 of the Credit Agreement and (c) all of the guaranty
obligations set forth in section 8 of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 2, HMI and HLED each,
subject to the limitations set forth in section 8 hereof and section 8.9 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Bank, as provided in section 8 of the Credit Agreement, the
prompt payment and performance of the Guaranteed Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof and agrees that if any
of the Guaranteed Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), HMI and HLED shall, jointly and severally



--------------------------------------------------------------------------------

together with the other Loan Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

(b) If required, HMI and HLED each are, simultaneously with the execution of
this Amendment, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Bank in accordance with the
Credit Agreement.

(c) All notices required to be sent to HMI or HLED shall be sent to the Loan
Parties Representative in the manner and to the address set forth in section 9.4
of the Credit Agreement.

(d) HMI and HLED each hereby waive acceptance by the Bank of the guaranty by it
upon the execution of this Amendment by HMI and HLED, respectively.

3. Amendments to the Credit Agreement.

(a) Section 1.1 of the Credit Agreement is amended to insert the following
defined terms to appear in the proper alphabetical order therein:

“Debt Service Period” means the period commencing on the date on which a Debt
Service Triggering Event occurs and ending on the Maturity Date.

“Debt Service Triggering Event” means the attainment of a Debt Service Coverage
Ratio as of the end of any fiscal quarter greater than 1.50:1.00.

“Funded Debt” means, as to any Person, Indebtedness (including Subordinated
Debt) of such Person and its Consolidated Subsidiaries that matures more than
one year from the date of its creation (or is renewable or extendible, at the
option of such Person, to a date more than one year from such date).

“Funded Debt to EBITDA Ratio” means, as to any Person, the relationship
expressed as a numeric ratio, between:

(a) Funded Debt,

and

(b) EBITDA;

all as determined, without duplication, for such Person and its Consolidated
Subsidiaries for the 12 month period ending as of the end of the applicable
fiscal quarter.

 

2



--------------------------------------------------------------------------------

(b) The defined term “Debt Service Coverage Ratio” appearing in section 1.1 of
the Credit Agreement is amended and restated in it is entirety to read as
follows:

“Debt Service Coverage Ratio” means, as to any Person, the relationship
expressed as a numeric ratio, between:

(a) (i) EBITDA, minus (ii) income taxes paid in cash, minus (iii) 50% of
depreciation expense, plus (iv) payments received on the agreements and leases
described in the defined term OTA Assets which are recognized as a return of
principal to such Person,

to

(b) the sum of (i) interest expense paid in cash in respect of Indebtedness for
borrowed money, and (ii) scheduled principal payments made with respect to
Indebtedness for borrowed money;

all as determined, without duplication, for such Person and its Consolidated
Subsidiaries for the 12-month period ending as of the end of the applicable
fiscal quarter.

(c) The defined term Unencumbered Liquidity appearing in section 1.1 of the
Credit Agreement is amended and restated in its entirety to read as follows:

“Unencumbered Liquidity” means, at any determination date, an amount equal to
(a) the amount available to be borrowed as Revolving Loans under section 2.1 of
the OES Credit Agreement on such determination date plus (b) the aggregate
amount of the Loan Parties’ funds on deposit with the Bank on such determination
date.

(d) Section 6.1(b) of the Credit Agreement is amended and restated in its
entirety to read as follows:

(b) on or after December 31, 2013 and so long as (i) no Default or Event of
Default exists and (ii) the Debt Service Coverage Ratio is greater than
1:50:1:00, in each case both before and after giving effect thereto on a
pro-forma basis as of the date such Restricted Payments are made, Restricted
Payments to repurchase its outstanding Equity Interests in an aggregate amount
not to exceed $5,000,000.

(e) Section 6.7 of the Credit Agreement is amended by deleting the word “and”
after subsection (j) thereof, inserting the word “; and” after subsection
(k) thereof and inserting the following subsection (l) to appear in proper
alphabetical order therein:

(l) acquisitions and other investments not otherwise permitted pursuant to this
section 6.7 in an aggregate amount (net of, in the case of investments, cash
returns received in respect of such investments from time to time) not to exceed
$3,000,000 in any fiscal year; provided, that no Default or Event of Default
exists before or after giving effect to any such acquisition or investment and,
provided, further, that OES comply with section 5.11.

(f) Section 6.12 of the Credit Agreement is amended and restated in its entirety
to read as follows:

6.12 Unencumbered Liquidity; Debt Service Coverage Ratio.

(a) Unencumbered Liquidity. Prior to the Debt Service Period, permit the average
Unencumbered Liquidity to be less than $20,000,000 during any period of three
consecutive Business Days through and including the Revolving Loan Maturity
Date.

 

3



--------------------------------------------------------------------------------

(b) Debt Service Coverage Ratio. Permit the Debt Service Coverage Ratio to be
less than 1.25:1.00 as of the last day of any fiscal quarter, commencing with
the fiscal quarter ending December 31, 2013.

(g) Section 6.13 of the Credit Agreement is amended and restated in its entirety
to read as follows:

6.13 Minimum EBITDA; Funded Debt to EBITDA Ratio.

(a) Minimum EBITDA. Permit, EBITDA to be less than (i) $(850,000) as of June 30,
2013 for the 3-month period ending on such date and (ii) $800,000 as of
September 30, 2013 for the 3-month period ending on such date

(b) Funded Debt to EBITDA Ratio. Permit the Funded Debt to EBITDA Ratio to be
greater than 2.50:1.00 as of the last day of any fiscal quarter, commencing with
the fiscal quarter ending December 31, 2013.

4. Effectiveness of the Amendment. This Amendment shall become effective upon
execution and delivery hereof by the parties and receipt by the Bank of

(a) a certificate of each Loan Party, dated the date hereof and executed by an
officer or manager of such Loan Party, which shall certify (i) the resolutions
of its Board of Directors, members, managers or other body authorizing the
execution, delivery and performance of this Amendment, and the transactions
contemplated hereby and thereby, (ii) that the organizational documents of such
Loan Party previously delivered to the Bank remain in full force and effect,
unamended as of the date hereof, (iii) the name, title and true signatures of
the officers, managers or members of such Loan Party, authorized by the
resolutions to execute, deliver and perform its obligations under this
Amendment, and the transactions contemplated hereby and (iv) a certificate of
status for such Loan Party from its jurisdiction of organization; and

(b) such other amendments, forms, certificates, agreements, documents and
instruments as the Bank may reasonably request.

5. Limited Waiver; Consent.

(a) Limited Waiver. Events of Default exist under section 6.13 of the Credit
Agreement because of the Loan Parties’ failure to obtain the minimum EBITDA
required thereby (together with any cross-default caused by such failure, the
“Existing Default”). The Loan Parties acknowledge the existence of the Existing
Default. The Bank waives the Existing Default (the “Waiver”). Other than the
Waiver, nothing contained herein nor the making of future Loans under the Credit
Agreement shall be construed by any Loan Party as a waiver by the Bank of:
(i) any of its right and remedies under the Credit Agreement, the Loan
Documents, at law or in equity or (ii) such Loan Party’s continued compliance
with each representation, warranty, covenant and provision of the Credit
Agreement and the other Loan Documents. Other than the Waiver, each Loan Party
acknowledges and agrees that no waiver of any provision of the Credit Agreement
or the other Loan Documents by the Bank has occurred (or will occur by the
making of future Loans under the Credit Agreement), except for those
specifically given by the Bank in writing, and that nothing contained herein
shall impair the right of the Bank to require strict performance by each Loan
Party of the

 

4



--------------------------------------------------------------------------------

Credit Agreement and the other Loan Documents. Further, as provided in section
9.9 of the Credit Agreement, each Loan Party acknowledges and agrees that no
delay by the Bank in exercising any right, power or privilege under the Credit
Agreement or any other Loan Document shall operate as a waiver thereof, and no
single or partial exercise of any right, power or privilege thereunder shall
preclude other or further exercise thereof or the exercise of any other right,
power or privilege.

(b) Consent. Subject to the satisfaction of the conditions set forth in section
4 of this Amendment, the Bank hereby consents (the “Consent”) to (i) the
acquisition by the Borrower of [a] all of the outstanding capital stock of HMI,
and [b] all of the outstanding membership interests of HLED, in each case
pursuant to the Stock and Unit Purchase Agreement dated as of May 22, 2013, as
amended to date (as so amended, the “Purchase Agreement”) by and among the
Borrower, HMI, HLED and the shareholders and members of HMI and HLED and
(ii) the consummation by the Borrower of the transactions contemplated by the
Purchase Agreement.

6. Representations and Warranties. Each of the Loan Parties represents and
warrants to the Bank that:

(a) The execution and delivery of this Amendment and the other agreements,
documents and instruments referred to in section 4, is within its power and
authority, has been duly authorized by all proper action on the part of such
Loan Party, is not in violation of any existing law, rule or regulation of any
governmental agency or authority, any order or decision of any court, the
organizational documents of such Loan Party or the terms of any agreement,
restriction or undertaking to which such Loan Party is a party or by which it is
bound, and do not require the approval or consent of the holders of Equity
Interests of any of the Loan Parties, any governmental body, agency or authority
or any other person or entity other than those consents and approvals in full
force and effect.

(b) This Amendment has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(c) After giving effect to the Waiver and the Consent, the representations and
warranties contained in the Credit Agreement are correct and complete in all
respects (in the case of representations and warranties qualified by
materiality, whether by reference to “material,” “in all material respects,” or
“Material Adverse Effect” or similar terms or phrase) or in all material
respects (in the case of all other representations and warranties) as of the
date of this Amendment (except to the extent such representation or warranty
relates to a stated earlier date in which case it shall continue to be true and
correct in all respects (in the case of representations and warranties qualified
by materiality, whether by reference to “material,” “in all material respects,”
or “Material Adverse Effect” or similar terms or phrase) or in all material
respects (in the case of all other representations and warranties) as of such
date), and no condition or event exists or act has occurred that, with or
without the giving of notice or the passage of time, would constitute a Default
or an Event of Default under the Credit Agreement.

 

5



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Expenses and Fees. The Loan Parties, jointly and severally, agree to pay on
demand all reasonable out-of-pocket costs and expenses paid or incurred by the
Bank in connection with the negotiation, preparation, execution and delivery of
this Amendment, and all amendments, forms, certificates agreements, documents
and instruments related hereto and thereto, including the reasonable fees and
expenses of the Bank’s outside counsel.

(b) Amendments and Waivers. This Amendment may not be changed or amended orally,
and no waiver hereunder may be oral, but any change or amendment hereto or any
waiver hereunder must be in writing and signed by the party or parties against
whom such change, amendment or waiver is sought to be enforced.

(c) Headings. The headings in this Amendment are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Amendment.

(d) Affirmation. Each party hereto affirms and acknowledges that the Credit
Agreement as amended by this Amendment remains in full force and effect in
accordance with its terms, as amended hereby.

(e) Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart hereto by facsimile or by electronic transmission of a portable
document file (PDF or similar file) shall be as effective as delivery of a
manually executed counterpart signature page hereto.

8. Acknowledgment, Consent and Reaffirmation of Guaranty. Each of the Loan
Guarantors hereby acknowledges that pursuant to the Credit Agreement, it has
absolutely and unconditionally guaranteed to the Bank the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Guaranteed Obligations, as affected hereby;
acknowledges, consents and agrees to the Bank and the Loan Parties entering into
this Amendment; and reaffirms that its obligations under the Credit Agreement,
as amended hereby, remain in full force and effect. Notwithstanding anything to
the contrary herein, in the Credit Agreement, in any Collateral Document or in
any other Loan Document, no Loan Guarantor shall be deemed to have guaranteed,
or granted any security interest to secure, any Related Rate Management
Transaction if such Loan Guarantor is not an “eligible contract participant”
(“ECP”) under Section 2(e) of the Commodity Exchange Act (or any successor
provision) at the time at which such Related Rate Management Transaction is
entered into or at such other time as such Loan Guarantor is required to be an
ECP under the Commodity Exchange Act or any other applicable Requirement of Law
in order to guaranty, or grant a security interest to secure, any Related Rate
Management Transaction.

[remainder of page intentionally left blank; signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder and Second
Amendment to Credit Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

BANK:

 

JPMORGAN CHASE BANK, N.A.

By:       Richard B. Bennett, Authorized Signor

 

BORROWER:

 

ORION ASSET MANAGEMENT, LLC

By:       Scott R. Jensen, Manager

 

LOAN PARTIES:

 

ORION ENERGY SYSTEMS, INC.

By:       Scott R. Jensen, Chief Financial Officer

 

CLEAN ENERGY SOLUTIONS, LLC By:       Scott R. Jensen, Manager

 

GREAT LAKES ENERGY TECHNOLOGIES, LLC By:       Scott R. Jensen, Manager

 

HARRIS MANUFACTURING, INC. By:       Scott R. Jensen, Director

 

HARRIS LED, LLC By:       Scott R. Jensen, Director

 

Signature Page to Second Amendment to Credit Agreement